DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 62/697912, 62/697915, 62/697919, 62/697922, 62/697930, 62/697938, 62/697940, 62/697946, 62/697952, 62/697957, 62/697960, 62/697962, 62/697965, 62/697969, and 62/697971 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The subject matter of claims 2-10, 12-15, and 17-20 are not described in the any of the specifications of the prior-filed applications listed above to provide adequate support in the manner provided by 35 U.S.C. 112(a). Accordingly, claims 2-10, 12-15, and 17-20 are not entitled to the benefit of the prior applications listed above.
For the purposes of examination, regarding the received benefit:
Claims 1, 11, and 16 are given the benefit of the prior-filed Application No. 62/697912, 62/697915, 62/697919, 62/697922, 62/697930, 62/697938, 62/697940, 62/697946, 62/697952, 62/697957, 62/697960, 62/697962, 62/697965, 62/697969, and 62/697971, all with a filing date of 07/13/2018
Claims 2-10, 12-15, and 17-20 are given the benefit of the prior -filed Application No. PCT/US19/41720, with a filing date of 07/12/2019 

Information Disclosure Statement
The information disclosure statements (IDS) were filed on 05/19/2020, 03/05/2021, and 02/09/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Status
This action is in response to claims filed on 02/20/2020. Claims 1-20 are considered in this office action. Claims 1-20 are pending examination.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8, 11, 14, 16, and 19, the element “a sensor” in line 6 and 9, line 2, line 7 and 10, line 2, line 5 and 8, and line 2, respectively, are unclear and render the claims indefinite. It is unclear if the “sensor” cited above are the same “sensor” mentioned previously in the respective claim, if both instances cited above refer to the same “sensor”, or if each instance refers to a different “sensor” entirely. Therefore, the claims are indefinite.
	Claims 2-10, 12-15, and 17-20 are rejected based on rejected base claims 1 and 8, 11, and 16, respectively, for the same rationale as stated above.
Regarding claims 4 and 17, the element “an object” in line 1 and line 3, respectively, are unclear and render the claims indefinite. It is unclear if the “object” cited above are the same “object” mentioned previously in the claims, or to a different “object”. Therefore, the claims are indefinite.
	Claims 5-10 are rejected based on rejected base claim 4 for the same rationale as stated above.
Claim 20 recites the limitation "the caravan" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 11, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fendt (US 2021/0072768 A1) in view of Schuh et al. (US 2017/0242095 A1).
Regarding claim 1, Fendt teaches “A method comprising: receiving an indication of a second vehicle to follow, by a first vehicle, while in an autonomous driving mode, wherein the indication provides identifying information associated with the second vehicle (Par. [0047] lines 2-3 and 11-17 teaches detection of a vehicle driving ahead 2 (second vehicle) by a following vehicle 1 (first vehicle) comprises acquiring a recognition signal S3 (indication) of the vehicle driving ahead 2 which identifies the vehicle driving ahead 2 and can be detected by the following vehicle 1); determining if the second vehicle is visible in an image from a sensor of the first vehicle (Par. [0024] lines 1-7 teaches the detection of the vehicle driving ahead is based on an evaluation of first route information and is intended to recognize a vehicle located in the field of view of the sensor from a data set acquired with the front-mounted sensor; and Par. [0026] lines 2-3 teaches a camera is used as a front-mounted sensor); if the second vehicle is visible in the image from a sensor of the first vehicle, automatically associating the first vehicle with the second vehicle to cause the first vehicle to follow the second vehicle automatically (Par. [0021] line 1 to Par. [0022] line 3 teaches the following vehicle (first vehicle) is operated in such a manner that the following vehicle forms a vehicle train (is automatically associated) with the vehicle driving ahead (second vehicle) if the vehicle driving ahead is detected by the following vehicle); and if the second vehicle is not visible in the image from a sensor of the first vehicle, autonomously driving in a different mode (Par. [0047] lines 5-8 teaches searching data acquired with the front-mounted sensor 11 (e.g., a camera) for the presence of information representing the existence of a vehicle 2; Par. [0048] lines 1-3 teaches if no vehicle driving ahead 2 is detected (Fig. 2, “No” at M4), the vehicle 1 is operated on the basis of the first route information S1 (Fig. 2, M6); Par. [0049] lines 1 and 5-7 teaches if a vehicle driving ahead 2 is detected (Fig. 2, “Yes” at M4), the vehicle 1 forms a vehicle train V with the vehicle driving ahead (Fig. 2, M4a); Par. [0050] lines 2-7 and 13-18 teaches verifying presence of a substitute criterion (Fig. 2, M5) where the substitute criterion can already be met by the detection of the vehicle driving ahead 2 by the following vehicle 1, and if the substitute criterion is not present (the vehicle driving ahead is not detected) (Fig. 2, “No” at M5), the following vehicle continues to be operated on the basis of the first route information S1 (Fig. 2, M6); and Par. [0051] lines 1-7 teaches if the substitute criterion is present (the vehicle driving ahead is detected) (Fig. 2, “Yes” at M5), the following vehicle 1 is operated on the basis of second route information S2 (i.e., a different mode than if the vehicle driving ahead is not detected))”, however Fendt does not explicitly teach when the second vehicle is not visible in the image “continuing to search for the second vehicle”.
	From the same field of endeavor, Schuh teaches when the second vehicle is not visible in the image “continuing to search for the second vehicle (Par. [0059] lines 1-8 teaches once a partner vehicle’s (second vehicle’s) relative position estimate is known, a bounding box is applied around the estimated relative position of the partner, and the logic looks for radar detected objects located within the bounding box in an effort to identify objects that may correlate to the partner vehicle; Par. [0064] lines 1-5 teaches the logic determines whether the entire bounding box is within the other vehicle’s (first vehicle’s) radar unit’s field of view, and if not, the logic waits for the entire bounding box to come within the radar unit’s field of view; Par. [0080] lines 1-4 teaches analyzing radar point mean shift clusters to determine if one of the clusters meets predefined back of partner vehicle criteria; and Par. [0084] lines 1-8 teaches when none of the mean shift clusters meet the back of partner vehicle criteria (second vehicle not visible), the process continues to run collecting radar points from additional samples until the criteria is met indicating that the partner vehicle has confidently been identified (continues to search for second vehicle))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Fendt to incorporate the teachings of Schuh to include in the method taught by Fendt continuing to search for the second vehicle when the second vehicle is not detected in the sensor data as taught by Schuh.
	The motivation for doing so would be to identify sensor data representing the desired partner and distinguish that partner from sensor data from other objects when trying to establish a platoon (Schuh, Par. [0068] lines 4-8).
Regarding claim 2, the combination of Fendt and Schuh teaches all the limitation of claim 1 above, and further teaches “wherein the second vehicle is in a caravan with the first vehicle (Fendt, Abstract lines 1-3 teaches a following vehicle (first vehicle) in a vehicle train (caravan) together with a vehicle driving ahead of the following vehicle (second vehicle))”.
Regarding claim 3, the combination of Fendt and Schuh teaches all the limitations of claim 2 above, and further teaches “wherein the first vehicle determines if an object in the image is the second vehicle (Fendt, Par. [0047] lines 2-8 teaches detection of the vehicle driving ahead 2 (second vehicle)is performed based on an evaluation of the first route information S1 where data acquired with the front-mounted sensor 11 (e.g., a camera) is searched for the presence of information representing the existence of a vehicle 2) (Schuh, Par. [0069] lines 1-8 teaches the control logic determines whether any of the identified objects are partner vehicle radar point candidates based on if an object detected in the scene is located within the bounding box; and Par. [0080] lines 1-4 teaches analyzing the radar point candidate clusters mean shift data to determine whether one of the clusters can be identified as corresponding to the back of the partner vehicle (determines if an identified object is the second vehicle))”.
Regarding claim 11, Fendt teaches “A system comprising: a memory; a processor in communication with the memory, wherein the processor executes instructions stored in the memory, which cause the processor to execute a method (Par. [0038] lines 5-7 teaches a control device 13 comprising a memory and a processor which is designated to run software routines stored in the data memory), the method comprising: determining if the second vehicle is visible in an image from a sensor of the first vehicle (Par. [0024] lines 1-7 teaches the detection of the vehicle driving ahead is based on an evaluation of first route information and is intended to recognize a vehicle located in the field of view of the sensor from a data set acquired with the front-mounted sensor; and Par. [0026] lines 2-3 teaches a camera is used as a front-mounted sensor); if the second vehicle is visible in the image from a sensor of the first vehicle, automatically associating the first vehicle with the second vehicle to cause the first vehicle to follow the second vehicle automatically (Par. [0021] line 1 to Par. [0022] line 3 teaches the following vehicle (first vehicle) is operated in such a manner that the following vehicle forms a vehicle train (is automatically associated) with the vehicle driving ahead (second vehicle) if the vehicle driving ahead is detected by the following vehicle); and if the second vehicle is not visible in the image from a sensor of the first vehicle, autonomously driving in a different mode (Par. [0047] lines 5-8 teaches searching data acquired with the front-mounted sensor 11 (e.g., a camera) for the presence of information representing the existence of a vehicle 2; Par. [0048] lines 1-3 teaches if no vehicle driving ahead 2 is detected (Fig. 2, “No” at M4), the vehicle 1 is operated on the basis of the first route information S1 (Fig. 2, M6); Par. [0049] lines 1 and 5-7 teaches if a vehicle driving ahead 2 is detected (Fig. 2, “Yes” at M4), the vehicle 1 forms a vehicle train V with the vehicle driving ahead (Fig. 2, M4a); Par. [0050] lines 2-7 and 13-18 teaches verifying presence of a substitute criterion (Fig. 2, M5) where the substitute criterion can already be met by the detection of the vehicle driving ahead 2 by the following vehicle 1, and if the substitute criterion is not present (the vehicle driving ahead is not detected) (Fig. 2, “No” at M5), the following vehicle continues to be operated on the basis of the first route information S1 (Fig. 2, M6); and Par. [0051] lines 1-7 teaches if the substitute criterion is present (the vehicle driving ahead is detected) (Fig. 2, “Yes” at M5), the following vehicle 1 is operated on the basis of second route information S2 (i.e., a different mode than if the vehicle driving ahead is not detected))”, however Fendt does not explicitly teach when the second vehicle is not visible in the image “continuing to search for the second vehicle”.
	From the same field of endeavor, Schuh teaches when the second vehicle is not visible in the image “continuing to search for the second vehicle (Par. [0059] lines 1-8 teaches once a partner vehicle’s (second vehicle’s) relative position estimate is known, a bounding box is applied around the estimated relative position of the partner, and the logic looks for radar detected objects located within the bounding box in an effort to identify objects that may correlate to the partner vehicle; Par. [0064] lines 1-5 teaches the logic determines whether the entire bounding box is within the other vehicle’s (first vehicle’s) radar unit’s field of view, and if not, the logic waits for the entire bounding box to come within the radar unit’s field of view; Par. [0080] lines 1-4 teaches analyzing radar point mean shift clusters to determine if one of the clusters meets predefined back of partner vehicle criteria; and Par. [0084] lines 1-8 teaches when none of the mean shift clusters meet the back of partner vehicle criteria (second vehicle not visible), the process continues to run collecting radar points from additional samples until the criteria is met indicating that the partner vehicle has confidently been identified (continues to search for second vehicle))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Fendt to incorporate the teachings of Schuh to include in the method taught by Fendt continuing to search for the second vehicle when the second vehicle is not detected in the sensor data as taught by Schuh.
	The motivation for doing so would be to identify sensor data representing the desired partner and distinguish that partner from sensor data from other objects when trying to establish a platoon (Schuh, Par. [0068] lines 4-8).
Regarding claim 15, the combination of Fendt and Schuh teaches all the limitations of claim 11 above, and further teaches “wherein the first vehicle and the second vehicle maintain a communication link when in a caravan (Fendt, Par. [0051] lines 16-18 teaches continual transmission taking place (maintaining a communication link) between the vehicle driving ahead 2 and the following vehicle 1 for as long as the vehicle driving ahead 2 and the following vehicle 1 form a vehicle train V (caravan))”.
Regarding claim 16, Fendt teaches “A non-transitory computer readable storage medium having stored thereon instructions, which when executed by a processor cause the processor to execute a method (Par. [0038] lines 5-7 teaches a control device 13 comprising a memory and a processor which is designated to run software routines stored in the data memory), the method comprising: determining if the second vehicle is visible in an image from a sensor of the first vehicle (Par. [0024] lines 1-7 teaches the detection of the vehicle driving ahead is based on an evaluation of first route information and is intended to recognize a vehicle located in the field of view of the sensor from a data set acquired with the front-mounted sensor; and Par. [0026] lines 2-3 teaches a camera is used as a front-mounted sensor); if the second vehicle is visible in the image from a sensor of the first vehicle, automatically associating the first vehicle with the second vehicle to cause the first vehicle to follow the second vehicle automatically (Par. [0021] line 1 to Par. [0022] line 3 teaches the following vehicle (first vehicle) is operated in such a manner that the following vehicle forms a vehicle train (is automatically associated) with the vehicle driving ahead (second vehicle) if the vehicle driving ahead is detected by the following vehicle); and if the second vehicle is not visible in the image from a sensor of the first vehicle, autonomously driving in a different mode (Par. [0047] lines 5-8 teaches searching data acquired with the front-mounted sensor 11 (e.g., a camera) for the presence of information representing the existence of a vehicle 2; Par. [0048] lines 1-3 teaches if no vehicle driving ahead 2 is detected (Fig. 2, “No” at M4), the vehicle 1 is operated on the basis of the first route information S1 (Fig. 2, M6); Par. [0049] lines 1 and 5-7 teaches if a vehicle driving ahead 2 is detected (Fig. 2, “Yes” at M4), the vehicle 1 forms a vehicle train V with the vehicle driving ahead (Fig. 2, M4a); Par. [0050] lines 2-7 and 13-18 teaches verifying presence of a substitute criterion (Fig. 2, M5) where the substitute criterion can already be met by the detection of the vehicle driving ahead 2 by the following vehicle 1, and if the substitute criterion is not present (the vehicle driving ahead is not detected) (Fig. 2, “No” at M5), the following vehicle continues to be operated on the basis of the first route information S1 (Fig. 2, M6); and Par. [0051] lines 1-7 teaches if the substitute criterion is present (the vehicle driving ahead is detected) (Fig. 2, “Yes” at M5), the following vehicle 1 is operated on the basis of second route information S2 (i.e., a different mode than if the vehicle driving ahead is not detected))”, however Fendt does not explicitly teach when the second vehicle is not visible in the image “continuing to search for the second vehicle”.
	From the same field of endeavor, Schuh teaches when the second vehicle is not visible in the image “continuing to search for the second vehicle (Par. [0059] lines 1-8 teaches once a partner vehicle’s (second vehicle’s) relative position estimate is known, a bounding box is applied around the estimated relative position of the partner, and the logic looks for radar detected objects located within the bounding box in an effort to identify objects that may correlate to the partner vehicle; Par. [0064] lines 1-5 teaches the logic determines whether the entire bounding box is within the other vehicle’s (first vehicle’s) radar unit’s field of view, and if not, the logic waits for the entire bounding box to come within the radar unit’s field of view; Par. [0080] lines 1-4 teaches analyzing radar point mean shift clusters to determine if one of the clusters meets predefined back of partner vehicle criteria; and Par. [0084] lines 1-8 teaches when none of the mean shift clusters meet the back of partner vehicle criteria (second vehicle not visible), the process continues to run collecting radar points from additional samples until the criteria is met indicating that the partner vehicle has confidently been identified (continues to search for second vehicle))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Fendt to incorporate the teachings of Schuh to include in the method taught by Fendt continuing to search for the second vehicle when the second vehicle is not detected in the sensor data as taught by Schuh.
	The motivation for doing so would be to identify sensor data representing the desired partner and distinguish that partner from sensor data from other objects when trying to establish a platoon (Schuh, Par. [0068] lines 4-8).
Regarding claim 20, the combination of Fendt and Schuh teaches all the limitations of claim 16 above, and further teaches “wherein the first vehicle and the second vehicle maintain a communication link when in the caravan (Fendt, Par. [0051] lines 16-18 teaches continual transmission taking place (maintaining a communication link) between the vehicle driving ahead 2 and the following vehicle 1 for as long as the vehicle driving ahead 2 and the following vehicle 1 form a vehicle train V (caravan))”.

Claims 4-5, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fendt (US 2021/0072768 A1) in view of Schuh et al. (US 2017/0242095 A1) and further in view of Yoshida (JP2015087969A).
Regarding claim 4, the combination of Fendt and Schuh teaches all the limitations of claim 3 above, however the combination of Fendt and Schuh does not explicitly teach “wherein determining if an object in the image is the second vehicle comprises identifying the second vehicle as part of the caravan”.
	From the same field of endeavor, Yoshida teaches “wherein determining if an object in the image is the second vehicle comprises identifying the second vehicle as part of the caravan (Par. [0009] lines 1-2 teaches a platooning device mounted on a rear vehicle that follows a front vehicle and performs platooning; Par. [0010] lines 4-14 teaches the rear vehicle is equipped with a camera, installed at the front of the rear vehicle, and a number recognition unit, where a license plate number of the front vehicle is known and stored in the number recognition unit; and Par. [0011] lines 11-18 teaches the number recognition unit recognizes the license plate and acquires the license plate number by performing image processing on an image captured by the camera, and then collates the acquired plate number with the stored plate number of the vehicle in front to confirm that the plate numbers match and the vehicle is a vehicle running in the platoon)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Fendt and Schuh to incorporate the teachings of Yoshida to determine an object in the image is the second vehicle taught by the combination of Fendt and Schuh by identifying the second vehicle as part of the caravan as taught by Yoshida.
	The motivation for doing so would be to ensure the vehicle traveling in front is the lead vehicle in the platoon (Yoshida, Par. [0016] lines 9-10).
Regarding claim 5, the combination of Fendt, Schuh, and Yoshida teaches all the limitations of claim 4 above, and further teaches “wherein the second vehicle is identified by indicia on the second vehicle (Yoshida, Par. [0011] lines 11-18 teaches the number recognition unit recognizes the license plate and acquires the license plate number (indicia) by performing image processing on an image captured by the camera, and then collates the acquired plate number with the stored plate number of the vehicle in front to confirm that the plate numbers match and the vehicle is a vehicle running in the platoon)”.
Regarding claim 12, the combination of Fendt and Schuh teaches all the limitations of claim 11 above, and further teaches “wherein the second vehicle is in a caravan with the first vehicle (Fendt, Abstract lines 1-3 teaches a following vehicle (first vehicle) in a vehicle train (caravan) together with a vehicle driving ahead of the following vehicle (second vehicle)), wherein the first vehicle determines if an object in the image is the second vehicle (Fendt, Par. [0047] lines 2-8 teaches detection of the vehicle driving ahead 2 (second vehicle)is performed based on an evaluation of the first route information S1 where data acquired with the front-mounted sensor 11 (e.g., a camera) is searched for the presence of information representing the existence of a vehicle 2) (Schuh, Par. [0069] lines 1-8 teaches the control logic determines whether any of the identified objects are partner vehicle radar point candidates based on if an object detected in the scene is located within the bounding box; and Par. [0080] lines 1-4 teaches analyzing the radar point candidate clusters mean shift data to determine whether one of the clusters can be identified as corresponding to the back of the partner vehicle (determines if an identified object is the second vehicle))”. However, the combination of Fendt and Schuh does not explicitly teach “wherein determining if the object in the image is the second vehicle comprises identifying the second vehicle as part of the caravan, and wherein the second vehicle is identified by indicia on the second vehicle”.
	From the same field of endeavor, Yoshida teaches “wherein determining if the object in the image is the second vehicle comprises identifying the second vehicle as part of the caravan (Par. [0009] lines 1-2 teaches a platooning device mounted on a rear vehicle that follows a front vehicle and performs platooning; Par. [0010] lines 4-14 teaches the rear vehicle is equipped with a camera, installed at the front of the rear vehicle, and a number recognition unit, where a license plate number of the front vehicle is known and stored in the number recognition unit; and Par. [0011] lines 11-18 teaches the number recognition unit recognizes the license plate and acquires the license plate number by performing image processing on an image captured by the camera, and then collates the acquired plate number with the stored plate number of the vehicle in front to confirm that the plate numbers match and the vehicle is a vehicle running in the platoon), and wherein the second vehicle is identified by indicia on the second vehicle (Par. [0011] lines 11-18 teaches the number recognition unit recognizes the license plate and acquires the license plate number (indicia) by performing image processing on an image captured by the camera, and then collates the acquired plate number with the stored plate number of the vehicle in front to confirm that the plate numbers match and the vehicle is a vehicle running in the platoon)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Fendt and Schuh to incorporate the teachings of Yoshida to determine an object in the image is the second vehicle taught by the combination of Fendt and Schuh by identifying the second vehicle as part of the caravan using indicia on the second vehicle as taught by Yoshida.
	The motivation for doing so would be to ensure the vehicle traveling in front is the lead vehicle in the platoon (Yoshida, Par. [0016] lines 9-10).
Regarding claim 17, the combination of Fendt and Schuh teaches all the limitations of claim 16 above, and further teaches “wherein the second vehicle is in a caravan with the first vehicle (Fendt, Abstract lines 1-3 teaches a following vehicle (first vehicle) in a vehicle train (caravan) together with a vehicle driving ahead of the following vehicle (second vehicle)), wherein the first vehicle determines if an object in the image is the second vehicle (Fendt, Par. [0047] lines 2-8 teaches detection of the vehicle driving ahead 2 (second vehicle)is performed based on an evaluation of the first route information S1 where data acquired with the front-mounted sensor 11 (e.g., a camera) is searched for the presence of information representing the existence of a vehicle 2) (Schuh, Par. [0069] lines 1-8 teaches the control logic determines whether any of the identified objects are partner vehicle radar point candidates based on if an object detected in the scene is located within the bounding box; and Par. [0080] lines 1-4 teaches analyzing the radar point candidate clusters mean shift data to determine whether one of the clusters can be identified as corresponding to the back of the partner vehicle (determines if an identified object is the second vehicle))”. However, the combination of Fendt and Schuh does not explicitly teach “wherein determining if the object in the image is the second vehicle comprises identifying the second vehicle as part of the caravan, and wherein the second vehicle is identified by indicia on the second vehicle”.
	From the same field of endeavor, Yoshida teaches “wherein determining if the object in the image is the second vehicle comprises identifying the second vehicle as part of the caravan (Par. [0009] lines 1-2 teaches a platooning device mounted on a rear vehicle that follows a front vehicle and performs platooning; Par. [0010] lines 4-14 teaches the rear vehicle is equipped with a camera, installed at the front of the rear vehicle, and a number recognition unit, where a license plate number of the front vehicle is known and stored in the number recognition unit; and Par. [0011] lines 11-18 teaches the number recognition unit recognizes the license plate and acquires the license plate number by performing image processing on an image captured by the camera, and then collates the acquired plate number with the stored plate number of the vehicle in front to confirm that the plate numbers match and the vehicle is a vehicle running in the platoon), and wherein the second vehicle is identified by indicia on the second vehicle (Par. [0011] lines 11-18 teaches the number recognition unit recognizes the license plate and acquires the license plate number (indicia) by performing image processing on an image captured by the camera, and then collates the acquired plate number with the stored plate number of the vehicle in front to confirm that the plate numbers match and the vehicle is a vehicle running in the platoon)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Fendt and Schuh to incorporate the teachings of Yoshida to determine an object in the image is the second vehicle taught by the combination of Fendt and Schuh by identifying the second vehicle as part of the caravan using indicia on the second vehicle as taught by Yoshida.
	The motivation for doing so would be to ensure the vehicle traveling in front is the lead vehicle in the platoon (Yoshida, Par. [0016] lines 9-10).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fendt (US 2021/0072768 A1) in view of Schuh et al. (US 2017/0242095 A1), in view of Yoshida (JP2015087969A), and further in view of Bar-Nahum et al. (US 2019/0025858 A1).
Regarding claim 6, the combination of Fendt, Schuh, and Yoshida teaches all the limitations of claim 5 above, however the combination of Fendt, Schuh, and Yoshida above does not explicitly teach “wherein a second position is determined by drawing a box over the second vehicle in the image”.
	From the same field of endeavor, Bar-Nahum teaches “wherein a second position is determined by drawing a box over the second vehicle in the image (Fig. 17 Region of Interest 1712 shows a box drawn over a vehicle in the image delineating the extents of the vehicle within the image; Par. [0094] lines 3-4, 8-9, and 15-20 teach acquiring an image from a camera onboard a vehicle and analyzing the image to identify a target vehicle in the image using a bounding box outlining an area within the image that includes the image portion with the target (e.g., bounding box outlines the minimum sized box that includes determined features of the target); and Par. [0095] lines 1-6 teaches identifying the relative distance between the reference vehicle and the target vehicle (i.e., second position) based on the bounding box)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Fendt, Schuh, and Yoshida to incorporate the teachings of Bar-Nahum to include in the method taught by the combination of Fendt, Schuh, and Yoshida determining a second position by drawing a box over the second vehicle in the image as taught by Bar-Nahum.
	The motivation for doing so would be to allow the path of the vehicle to be dynamically adjusted to track and follow a moving target (Bar-Nahum, Par. [0091] lines 7-9).
Regarding claim 7, the combination of Fendt, Schuh, Yoshida, and Bar-Nahum teaches all the limitations of claim 6 above, and further teaches “wherein the box delineates extents of the second vehicle within the image (Bar-Nahum, Fig. 17 Region of Interest 1712 shows a box drawn over a vehicle in the image delineating the extents of the vehicle within the image; Par. [0094] lines 3-4, 8-9, and 15-20 teach acquiring an image from a camera onboard a vehicle and analyzing the image to identify a target vehicle in the image using a bounding box outlining an area within the image that includes the image portion with the target (e.g., bounding box outlines the minimum sized box that includes determined features of the target)), wherein a center of the box is determined, and wherein to follow the second vehicle, a position of the center of the box is maintained in subsequent images (Bar-Nahum, Par. [0033] liens 13-16 teaches the vehicle autonomously tracks the target vehicle based on images captured by a camera; Par. [0034] lines 3-6 teaches a stream of images captured by one or more cameras of a vehicle is analyzed to recognize a target vehicle in the captured image; Par. [0096] lines 13-18 teaches the output of the image analysis includes a bounding box identifying an area within the image that includes the target and the center of the bounding box is used as a representative central point for the target)”.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fendt (US 2021/0072768 A1) in view of Schuh et al. (US 2017/0242095 A1), in view of Yoshida (JP2015087969A), in view of Bar-Nahum et al. (US 2019/0025858 A1), and further in view of Farwell et al. (US 6,640,164 B1).
Regarding claim 8, the combination of Fendt, Schuh, Yoshida, and Bar-Nahum teaches all the limitations of claim 7 above, however the combination of Fendt, Schuh, Yoshida, and Bar-Nahum does not explicitly teach “wherein when the second vehicle is not visible in the image from a sensor of the first vehicle, the second vehicle provides breadcrumbs to the first vehicle to follow”.
	From the same field of endeavor, Farwell teaches “wherein when the second vehicle is not visible in the image from a sensor of the first vehicle, the second vehicle provides breadcrumbs to the first vehicle to follow (Abstract lines 1-6 and 13-16 teaches a leader vehicle traverses a waypoint, determines a set of GPS coordinates corresponding to the waypoint, and transmits the set of GPS coordinates to a follower vehicle, where this process is repeated at a succession of waypoints such that the follower vehicle traverses the same course as the leader vehicle; and Col. 1 lines 25-26 teaches a problem for guiding unmanned vehicles where the following vehicles lose track of the vehicle in front of them, implying the proposed invention of transmitting sets of GPS coordinates from the leader vehicle to the follower vehicle would be used when the leader vehicle (second vehicle) is not visible to the follower vehicle)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Fendt, Schuh, Yoshida, and Bar-Nahum to incorporate the teachings of Farwell to have the second vehicle taught by the combination of Fendt, Schuh, Yoshida, and Bar-Nahum provide coordinates for the first vehicle to follow when the second vehicle is not detected by the first vehicle sensors as taught by Farwell.
	The motivation for doing so would be to have the follower vehicle traverse the same course as the leader vehicle even if the following vehicle loses track of the vehicle in front of it (Farwell, Col. 1 lines 25-26 and Col. 2 lines 40-41).
Regarding claim 9, the combination of Fendt, Schuh, Yoshida, Bar-Nahum, and Farwell teaches all the limitations of claim 8 above, and further teaches “wherein the breadcrumbs are Global Positioning Satellite (GPS) coordinates for the second vehicle at some moment in time (Farwell, Abstract lines 1-6 and 13-16 teaches a leader vehicle traverses a waypoint, determines a set of GPS coordinates corresponding to the waypoint, and transmits the set of GPS coordinates to a follower vehicle, where this process is repeated at a succession of waypoints such that the follower vehicle traverses the same course as the leader vehicle; and Col. 3 lines 65-66 teaches the GPS coordinate fixes are provided to the follower vehicle together with a time stamp)”.
Regarding claim 10, the combination of Fendt, Schuh, Yoshida, Bar-Nahum, and Farwell teaches all the limitations of claim 9 above, and further teaches “wherein the first vehicle and the second vehicle maintain a communication link when in the caravan (Fendt, Par. [0051] lines 16-18 teaches continual transmission taking place (maintaining a communication link) between the vehicle driving ahead 2 and the following vehicle 1 for as long as the vehicle driving ahead 2 and the following vehicle 1 form a vehicle train V (caravan))”.

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fendt (US 2021/0072768 A1) in view of Schuh et al. (US 2017/0242095 A1) and further in view of Bar-Nahum et al. (US 2019/0025858 A1).
Regarding claim 13, the combination of Fendt and Schuh teaches all the limitations of claim 11 above, however the combination of Fendt and Schuh above does not explicitly teach “wherein a second position is determined by drawing a box over the second vehicle in the image, wherein the box delineates extents of the second vehicle within the image, wherein a center of the box is determined, and wherein to follow the second vehicle, a position of the center of the box is maintained in subsequent images”.
	From the same field of endeavor, Bar-Nahum teaches “wherein a second position is determined by drawing a box over the second vehicle in the image (Fig. 17 Region of Interest 1712 shows a box drawn over a vehicle in the image delineating the extents of the vehicle within the image; Par. [0094] lines 3-4, 8-9, and 15-20 teach acquiring an image from a camera onboard a vehicle and analyzing the image to identify a target vehicle in the image using a bounding box outlining an area within the image that includes the image portion with the target (e.g., bounding box outlines the minimum sized box that includes determined features of the target); and Par. [0095] lines 1-6 teaches identifying the relative distance between the reference vehicle and the target vehicle (i.e., second position) based on the bounding box), wherein the box delineates extents of the second vehicle within the image (Fig. 17 Region of Interest 1712 shows a box drawn over a vehicle in the image delineating the extents of the vehicle within the image; Par. [0094] lines 3-4, 8-9, and 15-20 teach acquiring an image from a camera onboard a vehicle and analyzing the image to identify a target vehicle in the image using a bounding box outlining an area within the image that includes the image portion with the target (e.g., bounding box outlines the minimum sized box that includes determined features of the target)), wherein a center of the box is determined, and wherein to follow the second vehicle, a position of the center of the box is maintained in subsequent images (Par. [0033] liens 13-16 teaches the vehicle autonomously tracks the target vehicle based on images captured by a camera; Par. [0034] lines 3-6 teaches a stream of images captured by one or more cameras of a vehicle is analyzed to recognize a target vehicle in the captured image; Par. [0096] lines 13-18 teaches the output of the image analysis includes a bounding box identifying an area within the image that includes the target and the center of the bounding box is used as a representative central point for the target)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Fendt, Schuh, and Yoshida to incorporate the teachings of Bar-Nahum to include in the method taught by the combination of Fendt, Schuh, and Yoshida determining a second position by drawing a box over the second vehicle in the image that delineates the extents of the second vehicle in the image, determining the center of the box, and maintaining the center of the box in subsequent images to follow the second vehicle as taught by Bar-Nahum.
	The motivation for doing so would be to allow the path of the vehicle to be dynamically adjusted to track and follow a moving target (Bar-Nahum, Par. [0091] lines 7-9).
Regarding claim 18, the combination of Fendt and Schuh teaches all the limitations of claim 16 above, however the combination of Fendt and Schuh above does not explicitly teach “wherein a second position is determined by drawing a box over the second vehicle in the image, wherein the box delineates extents of the second vehicle within the image, wherein a center of the box is determined, and wherein to follow the second vehicle, a position of the center of the box is maintained in subsequent images”.
	From the same field of endeavor, Bar-Nahum teaches “wherein a second position is determined by drawing a box over the second vehicle in the image (Fig. 17 Region of Interest 1712 shows a box drawn over a vehicle in the image delineating the extents of the vehicle within the image; Par. [0094] lines 3-4, 8-9, and 15-20 teach acquiring an image from a camera onboard a vehicle and analyzing the image to identify a target vehicle in the image using a bounding box outlining an area within the image that includes the image portion with the target (e.g., bounding box outlines the minimum sized box that includes determined features of the target); and Par. [0095] lines 1-6 teaches identifying the relative distance between the reference vehicle and the target vehicle (i.e., second position) based on the bounding box), wherein the box delineates extents of the second vehicle within the image (Fig. 17 Region of Interest 1712 shows a box drawn over a vehicle in the image delineating the extents of the vehicle within the image; Par. [0094] lines 3-4, 8-9, and 15-20 teach acquiring an image from a camera onboard a vehicle and analyzing the image to identify a target vehicle in the image using a bounding box outlining an area within the image that includes the image portion with the target (e.g., bounding box outlines the minimum sized box that includes determined features of the target)), wherein a center of the box is determined, and wherein to follow the second vehicle, a position of the center of the box is maintained in subsequent images (Par. [0033] liens 13-16 teaches the vehicle autonomously tracks the target vehicle based on images captured by a camera; Par. [0034] lines 3-6 teaches a stream of images captured by one or more cameras of a vehicle is analyzed to recognize a target vehicle in the captured image; Par. [0096] lines 13-18 teaches the output of the image analysis includes a bounding box identifying an area within the image that includes the target and the center of the bounding box is used as a representative central point for the target)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Fendt, Schuh, and Yoshida to incorporate the teachings of Bar-Nahum to include in the method taught by the combination of Fendt, Schuh, and Yoshida determining a second position by drawing a box over the second vehicle in the image that delineates the extents of the second vehicle in the image, determining the center of the box, and maintaining the center of the box in subsequent images to follow the second vehicle as taught by Bar-Nahum.
	The motivation for doing so would be to allow the path of the vehicle to be dynamically adjusted to track and follow a moving target (Bar-Nahum, Par. [0091] lines 7-9).

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fendt (US 2021/0072768 A1) in view of Schuh et al. (US 2017/0242095 A1) and further in view of Farwell et al. (US 6,640,164 B1).
Regarding claim 14, the combination of Fendt and Schuh teaches all the limitations of claim 11 above, however the combination of Fendt and Schuh does not explicitly teach “wherein when the second vehicle is not visible in the image from a sensor of the first vehicle, the second vehicle provides breadcrumbs to the first vehicle to follow, and wherein the breadcrumbs are Global Positioning Satellite (GPS) coordinates for the second vehicle at some moment in time”.
	From the same field of endeavor, Farwell teaches “wherein when the second vehicle is not visible in the image from a sensor of the first vehicle, the second vehicle provides breadcrumbs to the first vehicle to follow (Abstract lines 1-6 and 13-16 teaches a leader vehicle traverses a waypoint, determines a set of GPS coordinates corresponding to the waypoint, and transmits the set of GPS coordinates to a follower vehicle, where this process is repeated at a succession of waypoints such that the follower vehicle traverses the same course as the leader vehicle; and Col. 1 lines 25-26 teaches a problem for guiding unmanned vehicles where the following vehicles lose track of the vehicle in front of them, implying the proposed invention of transmitting sets of GPS coordinates from the leader vehicle to the follower vehicle would be used when the leader vehicle (second vehicle) is not visible to the follower vehicle), and wherein the breadcrumbs are Global Positioning Satellite (GPS) coordinates for the second vehicle at some moment in time (Abstract lines 1-6 and 13-16 teaches a leader vehicle traverses a waypoint, determines a set of GPS coordinates corresponding to the waypoint, and transmits the set of GPS coordinates to a follower vehicle, where this process is repeated at a succession of waypoints such that the follower vehicle traverses the same course as the leader vehicle; and Col. 3 lines 65-66 teaches the GPS coordinate fixes are provided to the follower vehicle together with a time stamp)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Fendt and Schuh to incorporate the teachings of Farwell to have the second vehicle taught by the combination of Fendt and Schuh provide GPS coordinates for the first vehicle to follow when the second vehicle is not detected by the first vehicle sensors as taught by Farwell.
	The motivation for doing so would be to have the follower vehicle traverse the same course as the leader vehicle even if the following vehicle loses track of the vehicle in front of it (Farwell, Col. 1 lines 25-26 and Col. 2 lines 40-41).
Regarding claim 19, the combination of Fendt and Schuh teaches all the limitations of claim 16 above, however the combination of Fendt and Schuh does not explicitly teach “wherein when the second vehicle is not visible in the image from a sensor of the first vehicle, the second vehicle provides breadcrumbs to the first vehicle to follow, and wherein the breadcrumbs are Global Positioning Satellite (GPS) coordinates for the second vehicle at some moment in time”.
	From the same field of endeavor, Farwell teaches “wherein when the second vehicle is not visible in the image from a sensor of the first vehicle, the second vehicle provides breadcrumbs to the first vehicle to follow (Abstract lines 1-6 and 13-16 teaches a leader vehicle traverses a waypoint, determines a set of GPS coordinates corresponding to the waypoint, and transmits the set of GPS coordinates to a follower vehicle, where this process is repeated at a succession of waypoints such that the follower vehicle traverses the same course as the leader vehicle; and Col. 1 lines 25-26 teaches a problem for guiding unmanned vehicles where the following vehicles lose track of the vehicle in front of them, implying the proposed invention of transmitting sets of GPS coordinates from the leader vehicle to the follower vehicle would be used when the leader vehicle (second vehicle) is not visible to the follower vehicle), and wherein the breadcrumbs are Global Positioning Satellite (GPS) coordinates for the second vehicle at some moment in time (Abstract lines 1-6 and 13-16 teaches a leader vehicle traverses a waypoint, determines a set of GPS coordinates corresponding to the waypoint, and transmits the set of GPS coordinates to a follower vehicle, where this process is repeated at a succession of waypoints such that the follower vehicle traverses the same course as the leader vehicle; and Col. 3 lines 65-66 teaches the GPS coordinate fixes are provided to the follower vehicle together with a time stamp)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Fendt and Schuh to incorporate the teachings of Farwell to have the second vehicle taught by the combination of Fendt and Schuh provide GPS coordinates for the first vehicle to follow when the second vehicle is not detected by the first vehicle sensors as taught by Farwell.
	The motivation for doing so would be to have the follower vehicle traverse the same course as the leader vehicle even if the following vehicle loses track of the vehicle in front of it (Farwell, Col. 1 lines 25-26 and Col. 2 lines 40-41).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147. The examiner can normally be reached 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665